Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2020 and 3/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed 8/12/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections

Claim 12 is objected to because of the following informalities:  Line 3 of claim recites “reminder (206) of the beam-cut”. It appears that ‘reminder’ is a typographic error and intended word is ‘remainder’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,7-10,12-14,16,18-21,23-24 and 27 are rejected under 35 USC 112(b) because:

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

For example:

Claim 1 line 3 recites ‘receiving (401) the beam-cut piece of material (204)”, ‘the beam-cut piece of material’ lacks antecedent basis as it has not been recited before. Is it the entire piece of material recited in preamble that has been cut by a beam, or is it only the beam-cut part as recited in preamble.

Furthermore, preamble of claim recites ‘beam-cut parts (202)’ and a piece of material (204). And line 5 recites “one part (202) of the beam-cut piece of material”. It is unclear if one part of line 5 is a beam cut part as recited in preamble or just another part of piece of material.
		Claim 20 recites similar limitations in lines 1-7.

Claim 12 line 4 recites “released from another part (202) and/or from the remainder (206)”. It is unclear if ‘remainder (206)’ is same as ‘reminder (206) of the beam-cut piece’ recited in line 3 of the claim of not.

Furthermore, applicant has used the term ‘piece of material (204)’ and ‘beam-cut piece of material (204)’ interchangeably. Line 3 of claim 12 recites ‘the remainder (206) of the beam-cut piece of material (204) and line 3 of claim 13, that depends on claim 12 recites ‘the remainder (206) of the piece of material (204)’. 

With respect to claim 13, line 3 recites, “the remainder (206) of the piece of material” lacks antecedent basis as ‘the remainder (206) of the piece of material’ and ‘ the piece of material’ have not been recited before.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–4, 12–14, 16, 18, 20, 21, 23, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 20060118529, cited in IDS submitted on 05/26/2020).

For claim 1, Aoki teaches: A method for handling beam-cut parts (202) cut out of a piece of material (Figure 1 and [0125], disclosing a laser cutting device and a separating and collecting device that is disposed on a downstream side of the laser cutting device)(204), the method comprising the steps of:

Receiving (401 ) the beam-cut piece of material (204) from beam-cutting equipment (102), the beam-cut piece of material (204) being situated on a supporting structure (116) ([0046-0051], disclosing downstream-sided supporting means may be arranged as to be capable of reliably supporting and sending out cut parts regardless of the size or shape thereof. Parts are cut and conveyed downstream. [0125], disclosing a laser cutting device 5 that is disposed on a downstream side of the loop forming portion 4, and a separating and collecting device 6 that is disposed on a downstream side of the laser cutting device. Therefore separating and collecting device receives a material and that material is supported by supporting means); and

Gripping (402) at least one part (202) of the beam-cut piece of material, or gripping the beam- cut piece of material (204), or gripping a section (208) of the beam-cut piece of material (204) including at least one part (202) of the beam-cut piece of material or gripping a remainder (206) of the beam-cut piece of material (204) with the at least one part (202) removed, by means of at least one gripper (110, 112) controlled by a gripping robot (106, 108) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended)

For claim 2, Aoki teaches: A method according to claim 1 , characterized by the step of:

Releasing (404) the at least one part (202), or the beam-cut piece of material (204), or the section (208) of the beam-cut piece of material, or the remainder (20$) of the beam-cut piece of material with the at least one part removed at a separation zone (118) by means of the at least one gripper (110, 112) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. As it is a transporting robot, it necessarily releases the product parts 12 at a separation zone in order to collect and transport additional parts).

For claim 3, Aoki teaches: A method according to claim 2, characterized by the step of:

Moving (403) the at least one part (202), or the beam-cut piece of material (204), or the section (208) of the beam-cut piece of material, or the remainder (206) of the beam-cut piece of material with the at least one part removed to the separation zone (118) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. As it is a transporting robot, it moves the product parts 12 that are piece of material cut through laser. Abstract, disclosing laser cutting device 5 is comprised with a material transferring means).

For claim 4, Aoki teaches: A method according to claim 1, characterized in that the step of gripping (402) the at least one part (202), or the beam-cut piece of material (204), or the section (208) of the beam-cut piece of material, or the remainder (206) of the beam-cut piece of material with the at least one part removed is performed by means of two grippers (110, 1 12) controlled by at least one gripping robot (106, 108) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. Figure 6a, disclosing product part 12 is grasped by vacuum members 53. Each part 12 is grasped by two vacuum members 53).

For claim 12, Aoki teaches: A method according to claim 1, characterized by gripping the at least one part (202) of the beam-cut piece of material or the reminder (206) of the beam-cut piece of material (204) in such a way that at least one part (202) is released from another part (202) and/or from the remainder (206) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. Figure 6a, disclosing product part 12 is grasped by vacuum members 53. Therefore product part 12 is released from scrap parts 13).


For claim 13, Aoki teaches: A method according to claim 12, characterized in that a part (202) is released from another part (202) and/or from the remainder (206) by rotating a part (202) in relation to another part (202) and/or the remainder (206) of the piece of material (204) by means of the gripper (110, 112) controlled by the at least one gripping robot (106, 108) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. Loading member moves product parts up and pressurizing member 52 presses scrap parts 13 downwards. [0065], disclosing a sheet-like material is cut. Hence sheet like material is rotated to release product parts from scrap parts).

For claim 14, Aoki teaches: A method according to claim 12, characterized in that, in order to prepare the release of a part (202) from another part (202) and/or the remainder (206), a part (202) is pushed upward or downward or sideways in relation to the other part (202) and/or the remainder (206) by means of a robot (106: 108) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53).
For claim 16, Aoki teaches: A method according to claim 1, characterized by receiving the beam-cut piece of material (204) situated on a support structure (116) which is in the form of a raster structure (120), the raster structure comprising a plurality of flat members (502: 804) extending substantially parallel to one another (Abstract and figure 5, disclosing supporting region R1 and R2. These regions are flat and are parallel to one another).

For claim 18, Aoki teaches: A method according to claim 1, characterized in that the gripping (402) by means of the gripper (110, 102) is combined with picking and placing by means of a pick-and-place robot (702) using vacuum or magnets for picking and placing the at least one part (202) of the beam-cut piece of material (204), or the beam-cut piece of material (204), or the section (208) of the beam-cut piece of material or the remainder (206) of the beam-cut piece of material ([0141], disclosing through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53).

For claim 20, Aoki teaches: A system (104) for handling beam-cut parts (202) cut out of a piece of material (204) (Figure 1 and [0125], disclosing a laser cutting device and a separating and collecting device that is disposed on a downstream side of the laser cutting device), wherein the system comprises at least one gripping robot (106, 108) having at least one gripper (110, 112) controlled by the at least one gripping robot ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8), wherein the system comprises a holder (114) for receiving a supporting structure (116), which holds the beam-cut piece of material (204), from beam-cutting equipment (102) and holding the support structure (figure 5 and Abstract, disclosing support region R1 and R2), and wherein the gripping robot is arranged to grip at least one part (202) of the beam-cut piece of material, or grip the beam-cut piece of material (204), or grip a section (208) of the beam-cut piece of material including at least one part of the beam-cut piece of material or grip a remainder (205) of the beam-cut piece of material, by means of the at least one gripper (110, 112) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended).

For claim 21, Aoki teaches: A system (104) according to claim 20, wherein the system is configured to perform the steps of the method as claimed in claim 1 (Abstract, disclosing a laser cutting system having laser cutting device 5 is comprised with a material transferring means. [0092], disclosing a robot).

For claim 23, Aoki teaches: A system (104) according to claim 20; 

wherein the system comprises a table (122) provided with the holder (114) for holding a raster structure (120) ([0104], disclosing upstream-sided supporting means may be a telescopic conveyer mechanism, a telescopic table mechanism), the raster structure being configured to hold the beam-cut piece of material (204) in a substantially horizontal plane (123), wherein the raster structure (120) comprises a plurality of elongated members (502; 804) extending substantially parallel to one another, wherein the table (122) comprises a rib structure (902) movable in relation to the raster structure (120), wherein the rib structure (902) comprises a plurality of ribs (904) extending substantially parallel to the horizontal plane (123), at least one of the plurality of ribs (904) being movable between two neighboring members (804) of the raster structure (120) in a direction (906) substantially perpendicular to the horizontal plane (123) ([0159-0161] and figures 13-15, disclosing supporting rollers 73, 76 and 79 that support an endless belt. Rollers are plurality of ribs. [0159] and figure 13, disclosing a sheet conveyer mechanism. Abstract, disclosing supporting region R1 and R2 having belt conveyer mechanism to transport sheet like material. Sheet like material will be supported and conveyed through belt conveyer mechanism before and after getting cut. And supporting rollers are necessary in both supporting regions for proper motion of the conveyer system), 

and wherein the rib structure (902) is configured to lift and hold at least one part (202) of the beam-cut piece of material, or the beam-cut piece of material (204), or the section (208) of the beam-cut piece of material, or the remainder (206) of the beam-cut piece of material from the resting position on the raster structure (120) in a direction (906) substantially perpendicular to the horizontal plane (123), wherein the gripping robot (106, 108) is configured to grip at least one part (202) of the beam- cut piece of material, or the beam-cut piece of material (204), or the section (103) of the beam- cut piece of material, or the remainder (206) of the beam-cut piece of material when the at least one part (202) of the beam-cut piece of material, or the beam-cut piece of material (204), or the section (208) of the beam-cut piece of material, or the remainder (206) of the beam-cut piece of material is held by ribs of the rib structure ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. As explained above sheet like material after getting cut will be supported by conveyer belt and rollers)

For claim 24, Aoki teaches: A system according to claim 23, wherein the gripping robot (106, 108) is configured to hold the at least one part (202) of the beam-cut piece of material, or the beam-cut piece of material (204), or the section (208) of the beam-cut piece of material, or a remainder (206) of the beam-cut piece of material by pressing the at least one part (202) of the beam-cut piece of material, or the beam-cut piece of material (204), or the section (208) of the beam-cut piece of material or a remainder (206) of the beam-cut piece of material against ribs (904) of the rib structure (902) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Therefore scrap parts and product parts are pressed and grasped against endless belt. And belt is supported by rollers i.e. ribs).


For claim 27, Aoki teaches: A non-transient computer-readable storage medium containing data representing coded instructions configured for execution by a processor of a computer the instructions comprising the steps of the method as claimed in claim 1 (Abstract, disclosing a laser cutting system with which it is possible to perform laser cutting of parts of various shapes through easy control. [0092], disclosing a transportation robot. Robot and laser cutting system necessarily requires stored instructions and a pressor to execute the functions of robot and laser cutting).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 20060118529, cited in IDS submitted on 05/26/2020) in view of Takeda (US 20170259434).

For claim 5, Aoki teaches: A method according to claim 4, characterized in that the step of gripping (402) the at least one part (202), or the beam-cut piece of material (204), or the section (208) of the beam-cut piece of material or the remainder (206) of the beam-cut piece of material with the at least one part removed is performed by means of a robot ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53).

Aoki teaches of multiple gripping members to pick a material (Figure 6a, disclosing product part 12 is grasped by vacuum members 53. Each part 12 is grasped by two vacuum members 53), however they are in one robot and not plurality of robots.

Therefore Aoki does not teach: two separate gripping robots (106, 108), each gripping robot being equipped with at least one gripper (106, 108).

However if would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Aoki to use two separate gripping robots, each gripping robot being equipped with at least one gripper as a duplication of parts to safely pick and transfer a workpiece. See MPEP 2144.04 B, Duplication of Parts.
Or in the alternative, Takeda teaches two separate gripping robots, each gripping robot being equipped with at least one gripper as a duplication of parts to safely pick and transfer a workpiece (Abstract, disclosing workpiece conveying apparatus includes: two SCARA robots each including a first arm supported on a raising and lowering frame through intermediation of a first joint, a second arm supported through intermediation of a second joint, a first arm driving mechanism configured to drive the first arm to rotate, and a second arm driving mechanism configured to drive the second arm to rotate).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Aoki to use two separate gripping robots, each gripping robot being equipped with at least one gripper as taught by Takeda to safely pick and transfer finished workpiece.

For claim 7, modified Aoki teaches: A method according to claim 5, characterized by receiving parts which are joined to one another by micro joints (306) and/or receiving at least one part (304) which is joined to a remainder (308) of the piece of material (302) by micro joints (306) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. Scrap parts 13 is remainder of the material and product parts 12 are joined with remainder of material until loading member 52 presses scrap part down).

For claim 8, modified Aoki teaches: A method according to claim 7, characterized by gripping at least one micro joint part (304) or the micro joint remainder (308) of the piece of material by means of the at least one gripper (110, 112) in such a way that a micro joint part is released from another micro joint part (304) and/or from the micro joint remainder (306) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. Scrap parts 13 is remainder of the material and product parts 12 are joined with remainder of material through micro joints, and released when loading member 52 presses scrap part down and vacuum member 53 ascends).

For claim 9, modified Aoki teaches: A method according to claim 8, characterized in that a micro joint part (304) is released from another micro joint part (304) and/or from the micro joint remainder (308) by bending or rotating the respective micro joint (306) in relation to another part and/or the remainder of the piece of material by means of the gripper (110, 112) controlled by the at least one gripping robot (106, 108) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. Loading member moves product parts up and pressurizing member 52 presses scrap parts 13 downwards. [0065], disclosing a sheet-like material is cut. Hence sheet like material is bent to release product parts from scrap parts).

For claim 10, modified Aoki teaches: A method according to claim 8, characterized in that, in order to prepare the release of a micro joint part (304) from another part (304) and/or the micro Joint remainder (308), a micro joint part (304) is pushed upward or downward in relation to the other part (304) and/or the micro joint remainder (308) by means of a robot (106, 108) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 20060118529, cited in IDS submitted on 05/26/2020) in view of Yagamuchi (US 20120153652).

For claim 19, Aoki teaches: A method according to claim 1, 

Aoki does not teach: characterized in that the step of gripping (402) the at least one part (202), or the beam-cut piece of material (204), or the section (208) of the beam-cut piece of material or the remainder (206) of the beam--cut piece of material with the at least one part removed is performed by means of at least one gripper (110, 112) in the form of a claw or a pair of pincers (110a, 11b, 112a, 112b) or a plurality of jaws (110a, 110b, 112a, 112b).

Yagamuchi teaches of a robot gripper in the form of a claw ([0009], disclosing a robot including two claw portions which face each other and which each have a recess formed in the corresponding surfaces, which grips an object with the recess as each of the claw portions rocks with a proximal end which is a rocking axis).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Aoki to have a robot gripper in the form of a claw as taught by Yagamuchi to reliably grip an object (see Yagamuchi [0008]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (US 20120253512) teaches of a robot to pick an object and transfer it. See [0009].
Jang (US 20130138245) teaches of a robot that transfers an object from one place to another. See [0005].
Inazumi (US 20130184869) teaches of  robot performs movement of grasping and moving work pieces placed on a pallet. See [0071].
Shimono (US 20140079524) teaches of a robot that picks workpiece and transfers it to a pallet. See [0043].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664